 In the Matter of Row RIVER LUMBER COMPANYandLOCAL No. 2627,.LUMBER AND SAWMILL WORKERS, CHARTERED BY THE UNITED BROTH-ERHOOD OF CARPENTERS AND JOINERS OF AMERICA, AFFILIATED WITHTHE AMERICAN FEDERATION OF LABORandLOCAL No. 76, DISTRICT 1,.INDUSTRIAL EMPLOYEES UNION, INC.In the Matter of Row RIVER LUMBER COMPANYandLOCAL UNION No-5-248, INTERNATIONAL WOODWORKERS OF AMERICA, AFFILIATED WITH.'THE C. I. O.Cases Nos. RE-19 and R-2210.-Decided March 11, 1941Jurisdiction:lumber industry.Investigation and Certification of Representatives:existenceof question: con-flicting claimsof rival representatires ; election necessary.Unit Appropriate for Collective Bargaining:allproductionand maintenanceemployees of the Company at its mill andlogging operations, including em-ployees engaged in construction work, but excludingmill, yard,planing milland woodssuperintendents,the bull buck, the hook tender,and office employees-Mr. William A. Babcock, Jr.,for the Board.Mr. Philip Chipman,of Portland, Oreg., for the Company.Mr. W. C. Funk,of Eugene, Oreg., for the I. W. A.'Mr. Homer L. Haney,of Cottage Grove, Oreg., for the Lumber andSawmill Workers.ICllr.J. G. Wolf,of Portland, Oreg., for the I. E. U.Mr. Bertram Diamond,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn October 22, 1940, Row River Lumber Company, Dorena, Ore-gon, herein called the Company, and on November 29, 1940, LocalUnion No. 5-248, InternationalWoodworkers of America, affiliatedwith the Congress of Industrial Organizations,' herein called the.I.W. A., respectively filed with the Regional Director for the Nine-1Designatedin formal papers precedingthe hearing as Local Union#248, InternationalWoodworkers of America,affiliated withthe C. I. O.30 N. L R. B., No. 31.232 ROW RIVER LUMBER COMPANY233'teenth Region (Seattle,Washington), separate petitions, each alleg-ing that a question affecting commerce had arisen concerning therepresentation of employees of the Company employed at its sawmilland logging operations centered in Dorena, Oregon, and requestingan investigation and certification of representatives pursuant to Sec-tion 9 (c) of the National Labor Relations Act, 49 Stat. 449, hereincalled the Act.On December 4, 1940, the National Labor RelationsBoard, herein called the Board, acting pursuant to Section 9 (c) oftheAct and Article III, Section 3, of National Labor RelationsBoard Rules and Regulations-Series 2, as amended, ordered aninvestigation and authorized the Regional Director to conduct itand to provide for an appropriate hearing on due notice; and, pur-suant to Article III, Section 10 (c) (2) of said Rules and Regula-tions, ordered that the two cases be consolidated for the purposes ofthe hearing.On December 4, 1940, the Regional Director issued a consolidatednotice of hearing in the two cases, copies of which were duly servedupon the Company and the I. W. A., the petitioners herein, andupon Local No..2627, Lumber and Sawmill Workers, chartered bytheUnited Brotherhood of Carpenters and Joiners of `America,affiliated with the American Federation of Labor, herein called theLumber and Sawmill Workers, and Local No. 76, District 1, Indus-trial Employees' Union, Inc., chartered by the Industrial Employees'Union, Inc., herein called the I. E. U., -labor organizations claimingto represent employees directly affected by the investigation.Pursuant to notice, a hearing was held at Eugene, Oregon, onDecember 16, 1940, before Thomas S. Wilson, the Trial Examinerduly designated by the Board.All parties were represented bycounsel or by official representative and participated in the hear-ing.Full opportunity to be heard, to examine and cross-examine wit-nesses, and to introduce evidence bearing on the issues was affordedall parties.During the course of the hearing the Trial Examinermade several rulings on motions and on objections to the admissionof evidence.The Board has reviewed the rulings of the Trial Exam-iner and finds that no prejudicial errors were committed. The rulingsare hereby affirmed.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACTI.THE BUSINESSOF THE COMPANYRow River Lumber Companyis anOregon corporation with prin-cipal offices at Portland, Oregon. It is engaged. in the business of 234DECISIONS OF NATIONAL LABOR RELATIONS BOARDlogging and of manufacturing lumber and lumber products at, andin the vicinity of Dorena, Oregon.The logs produced at the loggingoperations, which are located about 6 miles from the sawmill, aretransported by truck to the sawmill, where they are cut into lumber.From August 15, 1940, when the Company commenced productionduced and sold about 4,150,000 feet of lumber, valued at $75,000.About 95% of such lumber was shipped to purchasers outside theState of Oregon.H. THE ORGANIZATIONS INVOLVEDInternationalWoodworkers of America, Local No. 5-248, is a labororganization affiliated with the Congress of Industrial Organizations.Lumber and Sawmill Workers Union, Local No. 2627, charteredby the United Brotherhood of Carpenters and Joiners of - Americ t,is a labor organization, affiliated with the American Federation ofLabor.Industrial Employees' Union, Inc., Local No. 76, District, 1, is alabor, organization ',,chartered by,the industrial , Employees' Union,,Inc.The three, labor organizations admit to membership productionand maintenance employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe Lumber and Sawmill Workers by letter of September 7, 1940,the I. E. U. by letter of October 10, 1940, and the I. W. A. by letterofNovember 20, 1940, each notified the Company of its claim torepresent' a majority of the Company's employees and requested theCompany to recognize it as the exclusive bargaining agent for suchemployees.The Company declined to recognize or bargain with anyof these organizations on the ground that there was a dispute asto which of them, if any, had been designated as collective bargainingrepresentative by the majority of its employees.There was introduced in evidence a statement by a Field Examinerfor the Board showing that each of the organizations involved repre-sents a substantial number of employees in the unit herein foundappropriate.2'According to the statement the Company's pay roll for October 22,1940,showed about116 employees in the appropriate unit.The Lumber and Sawmill workers submitted 37 authorization cards and 32 membershipcards, bearing what appeared to be genuine original signatures.The authorization cardswere dated from August 20 to October 4, 1940;inclusive.The membership cards weredated from August 30, 1939, to June 28, 1940,inclusive, with the exception of one which ROW RIVER LUMBER COMPANY235,We find that a question has arisen concerning the representationof employees of the Company.IV.THE EFFECT OF THE QUESTION CONCERNING 'REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which has.arisen,occurring in connection with -the operations of the Companydescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States,.'and tends to, lead to labor' disputes burdening and, -obstructingcommerce and the free flow of commerce.V. THE APPROPRIATE UNITAll the parties agreed upon including within the unit all produc-tion and maintenance employees of the Company, including em-ployees engaged in construction work, at its mill and logging opera-tions in the vicinity of Dorena, Oregon.There was also agreement,among them upon the exclusion of the mill, yard, planing mill andwoods superintendents, and of office employees.The three labororganizations agreed upon the exclusion of the bull buck and thehook tender, who, the , record shows, give orders to ordinary em-ployees and have power to recommend hire and discharge. TheCompany took no position on their inclusion or exclusion.We find that all production and maintenance employees of theCompany at its mill and logging operations in the vicinity of Dorena,Oregon, including employees engaged in construction work, but, ex-cluding mill, yard, planing mill and woods superintendents, the bullbuck,,the-'hook,,tender,, and office, employees,, constitute a unit appro-priate' for the purposes of collective bargaining, and that such unitwill insure to employees of the Company the full benefit of theirright to self-organization and to collective bargaining and otherwiseeffectuate the policies of the Act.was dated June 1, 1935.Of the 69 cardssubmitted,54 bore namesappearingon the payroll for October 22, 1940.The I. E. U. submitted64 application cards bearingwhat appeared to be genuineoriginalsignaturesThe cards 'were dated between July 16, 1940, and October 29, 1940On themappeared58 names which were alsoon the pay roll for October 22, 1940.The I. W. A. submitted39 membershipcards bearing what appearedto be genuine origi-nal signaturesThe cardswere datedfromOctober 22, 1940, to November 1, 1940.Onthe cards were 38 names which also appearedon the pay roll for October 22, 1940The names of 9 persons appear on cards submittedby all threeorganizations. 'Thenames of 7 appear oncards both of the Lumberand SawmillWorkers and the I. E U.The namesof 16 appear on cards both of the Lumberand SawmillWorkers and the I W. A.The names of16 appearon cards bothof the I. E. U. and the I. W. A. 236DECISIONS OF NATIONAL LABOR RELATIONS BOARDVI.THE DETERMINATION OF REPRESENTATIVESThe question concerning representation which has arisen can bestbe resolved by, and we shall accordingly direct, an election by secretballot.Although it had agreed to the unit found above, the I. E. U. ques-tioned the eligibility to vote of employees engaged in ' constructionwork.The pay-roll - list for November 30, 1940; shows about 10such employees.The number varies according to the weather.Someof the construction workers were hired to their present occupation;'others 'were transferred to it from other operations.When it isnecessary, construction workers do other work.Construction at thesawmill is expected to continue indefinitely.We find that construc-tionworkers are entitled to participate in the election.We shalldirect that those eligible to vote in the election shall be the employeesin the appropriate unit who are employed by the Company duringthe pay-roll period immediately preceding the date of our Directionof Election herein, with such limitations as are set forth in theDirection.In a previous decision the Board found the Industrial Employees'Union, Inc., to be employer dominated and, because of the inter-dependence of that organization and its locals, also found "eachof its component parts . . . employer dominated." 3The presentrecord does not adequately disclose the relationship between theI.E. U. and its parent organization.Neither the I.W. A. nor theLumber and Sawmill Workers has objected to participation by theI.E. , U. in the hearing or the election. It does not appear.that,the I. E. U. had sufficient notice that it might not be placed on theballot because of its connection with the Industrial Employees'Union, Inc.For the foregoing reasons we shall direct .that its nameappear on the ballot.Upon the basis- of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of Row River Lumber Company, Dorena,Oregon, within the meaning of Section 9 (c) and Section 2 (6) and(7) of the National Labor Relations Act.2.All production and maintenance employees of the Company atitsmill and logging operations in the, vicinity of Dorena, Oregon,sMatter of McGoldrickLumberCompany, et alandLumber and Sawmill Workers Union,etc.,19 N.L. It. B. 887. ROW RIVER LUMBER COMPANY237including employees engaged in construction work, but excluding mill,yard, planing mill and woods superintendents, the bull buck, thehook tender, and office employees, constitute a unit appropriate forthe purposes of collective bargaining within the meaning of Section9 (b), of the Act.DIRECTION OF ELECTIONBy virtue of a^d pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tionsAct, 49 Stat. 449, and pursuant to Article III, Section 8, ofNational Labor Relations Board Rules and Regulations-Series 2,as amended, it is herebyDIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargainingwith Row River Lumber Company, Dorena, Oregon, an election bysecret ballot shall be conducted as early as possible but not later thansixty (60) days from the date of this Direction of Election, underthe supervision of the Regional Director for the Nineteenth Region,acting in this matter as agent for the National Labor Relations Boardand subject to Article III, Section 9, of said Rules and Regulations,among all production and maintenance employees employed by theCompany at its mill and logging operations in the vicinity of Dorena,Oregon, during the pay-roll period immediately preceding the dateof this Direction of Election, including employees engaged in con-struction work, employees who did not work during such pay-rollperiod because they were ill or on vacation, or absent because calledformilitary service, and employees who were then or have sincebeen temporarily laid off, but excluding mill, yard, planing mill andwoods superintendents, the bull buck, the hook tender, office employeesand those who have since quit or been discharged for cause, to deter-mine whether they desire to be represented by Local Union No. 5-248,InternationalWoodworkers of, America, affiliated with the C. I. 0.,Local No. 2627 Lumber and Sawmill Workers, chartered by the UnitedBrotherhood of Carpenters and Joiners of America, affiliated withthe American Federation of Labor, or Local No. 76, District 1,Industrial Employees' Union, Inc., or by none of them.